Citation Nr: 1001630	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  09-33 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1954 to 
December 1956, during the Korean Conflict and peacetime.  His 
DD-214 indicates that his military occupational specialty was 
a track vehicle mechanic.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2008 rating decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO), which denied service connection for bilateral 
hearing loss and tinnitus.  The Veteran disagreed with such 
decisions and subsequently perfected an appeal.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus, which he maintains are related to his 
active duty service.  Specifically, he claims he was exposed 
to weapon and tank artillery noise while serving as a track 
vehicle mechanic.  See February 2008 Private Opinion Letter 
from Dr. D.A.D.; "Statement in Support of Claim," VA Form 
21-4138, October 2008 (Notice of Disagreement); May 2008 VA 
Audio Examination Report; August 2009 "Appeal to Board," VA 
Form 9.  His DD-214 shows that his military occupational 
specialty was a track vehicle mechanic.  Although the Board 
regrets the additional delay, further development is 
necessary prior to analyzing the claims on the merits.  

A service connection claim requires medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).   

The Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49(2000).  A medical opinion 
may not be discounted solely because the examiner did not 
review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).  Further, the Court has held that "a 
bare transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  However, a medical opinion cannot 
be disregarded solely on the rationale that the medical 
opinion is based on a history provided by the veteran.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  On the other 
hand, the Board may reject a medical opinion if the Board 
finds that other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board should evaluate the credibility and 
weight of the history upon which the opinion is predicated.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Review of the evidence of record reveals that the Veteran 
underwent a VA examination regarding the etiology of his 
bilateral hearing loss and tinnitus disabilities in March 
2008.  Although the examiner provided an opinion regarding 
the etiology of the Veteran's bilateral hearing loss and 
tinnitus, the Board finds that such opinion is unclear.  In 
this regard, the examiner indicates that "bilateral hearing 
loss and tinnitus are due to or a result of noise exposure 
while in the military," but also notes that the Veteran 
"worked as a newspaper printer and was exposed to heavy 
equipment outside military service."  The examiner also 
opines that "bilateral hearing loss and tinnitus are less 
likely as not (less than 50/50 probability) caused by or a 
result of noise exposure while in the military."  See May 
2008 VA Audio Examination Report.  The examiner's opinion 
regarding whether the Veteran's bilateral hearing loss and 
tinnitus are related to service seem to conflict given these 
statements.  

Further, the Board finds that the examiner failed to provide 
a rationale for her opinion.  In this regard, the examiner 
noted that the rationale behind her opinion was "medical 
literature and clinical expertise."  The examiner failed to 
indicate the medical literature she relied on.  The examiner 
also bases her opinion on the Veteran's post-service noise 
exposure as a newspaper printer.  See id.  However, the 
Veteran indicates in numerous correspondence that he was "a 
line type operator" for a newspaper publisher, and he was 
"not exposed to noise" from printing machines because he 
was not in the same room as the machines.  See "Statement in 
Support of Claim," VA Form 21-4138, October 2008 (Notice of 
Disagreement); August 2009 "Appeal to Board," VA Form 9.  
The examiner also fails to account for the lack of treatment 
of the Veteran's bilateral hearing loss and tinnitus 
disabilities after discharge and for many years after, the 
Veteran's circumstances of service, including his military 
occupational specialty, and the positive opinion provided by 
Dr. D.A.D.  See February 2008 Private Opinion Letter from Dr. 
D.A.D.  Based, on the above discussion, a new opinion 
regarding the relationship between the Veteran's current 
bilateral hearing loss and tinnitus disabilities should be 
provided based on review of all evidence of record.  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 
(2009).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2009).

Further review of the record also reveals that the Veteran 
requested a hearing at the RO before a member of the Board.  
See August 2009 "Appeal to Board," VA Form 9.  In a 
subsequent statement from the Veteran, he indicates that he 
wished to "discontinue [his] quest of acquiring hearing 
devices."  See November 2009 Hand-Written Statement from the 
Veteran.  The RO construed this communication as a withdrawal 
of the Veteran's Board hearing request.  However, such 
communication from the Veteran is unclear and fails to 
demonstrate that he wishes to withdraw his hearing request.  
The RO should contact the Veteran with regard to his request 
for a hearing to clarify whether the Veteran still desires 
such as hearing.       

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should also request a response 
from the Veteran regarding whether he 
still desires a hearing regarding his 
service connection claims for hearing 
loss and tinnitus.

2.  After completion of the above 
development, the claims folder should 
be returned the same VA examiner who 
conducted the May 2008 VA examination 
at Bay Pines VAMC for clarification of 
her opinion as to whether the Veteran's 
current bilateral hearing loss and 
tinnitus disabilities are related to 
service.  

A complete rationale should be provided 
for any opinion.  The May 2008 examiner 
should also reconcile her opinion with 
the Veteran's statement that he was 
"not exposed to noise" from printing 
machines as "a line type operator" for 
a newspaper publisher post-service.  
See "Statement in Support of Claim," 
VA Form 21-4138, October 2008 (Notice 
of Disagreement); August 2009 "Appeal 
to Board," VA Form 9.  The examiner 
should also take into account the lack 
of treatment of the Veteran's bilateral 
hearing loss and tinnitus disabilities 
after discharge and for many years 
after, the Veteran's circumstances of 
service, including his military 
occupational specialty, and the 
positive opinion in the February 2008 
Private Opinion Letter from Dr. D.A.D.    

If the May 2008 VA examiner is not 
available, the Veteran should be 
provided a new VA examination regarding 
his bilateral hearing loss and tinnitus 
disabilities.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current bilateral hearing loss and 
tinnitus disabilities are related to 
the Veteran's service, specifically his 
claimed in-service noise exposure as a 
track vehicle mechanic.  

A complete rationale should be provided 
for any opinion.  The claims folder 
should be made available to the 
examiner for review.  The entire claims 
file must be reviewed by the examiner 
in conjunction with examination and the 
report should state that such review 
has been accomplished.

The examiner should reconcile any 
opinion with the Veteran's service 
discharge examination, and the February 
2008 Private Opinion Letter from Dr. 
D.A.D.  The examiner must also consider 
and discuss any post-service noise 
exposure, to include any possible 
exposure during the Veteran's 
employment at the Newspaper.  A 
complete rationale should be provided 
for any opinion.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claims for bilateral hearing 
loss and tinnitus, taking into account 
any newly obtained evidence.  If the 
service connection claims remain 
denied, the veteran and his 
representative should be provided with 
a Supplemental Statement of the Case as 
to the issues remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.          

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of 
this case.  The appellant need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by not attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



